Citation Nr: 1424744	
Decision Date: 06/02/14    Archive Date: 06/16/14

DOCKET NO.  09-47 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for a heart disability.

2.  Entitlement to a combined rating in excess of 20 percent for a right knee disability.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Colorado Department of Military and Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1981 to June 1990.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2008 and April 2009 rating decisions of the Denver, Colorado Department of Veterans Affairs (VA) Regional Office (RO).  In March 2013, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record.  In July 2013, the Board determined that new and material evidence had been received to reopen the claim for service connection for a heart disability, and remanded that issue (as well as the remaining issues currently on appeal) for additional development and to satisfy notice requirements.

The Veteran had also initiated an appeal of the denial of service connection for a lumbar spine disability.  A March 2014 rating decision granted service connection for lumbosacral spine condition.  Consequently, that matter is not before the Board.

The issues seeking a higher combined rating for a right knee disability and a TDIU rating are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


FINDING OF FACT

A heart disability was not manifested in service or in the first postservice year, and the preponderance of the evidence is against a finding that any such disability is related to the Veteran's service.



CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  38 U.S.C.A. §§ 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of this claim prior to its initial adjudication.  A February 2009 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of disability rating and effective date criteria.  Most recently, a January 2014 supplemental statement of the case (SSOC) readjudicated the matter after the Veteran and his representative responded and further development was completed.  At the hearing before the undersigned, the Veteran was advised that in order to reopen the claim of service connection for a heart disability, the evidence would have to show that he has a current diagnosis of a heart disability.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  [The July 2013 Board decision reopened the claim for service connection for a heart disability, and the claim is now back before the Board on de novo review.]  He has received all critical notice, and has had ample opportunity to respond/supplement the record.  He has not alleged prejudice from a notice defect.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (discussing the rule of prejudicial error).

The Veteran's service treatment records (STRs), pertinent postservice treatment records, and Social Security Administration (SSA) records have been secured.  He was afforded pertinent VA examinations in August 1990 (general medical), August 2002 (general medical), September 2012 (general medical), and October 2013 (heart).  All of the relevant development requested by the Board's July 2013 remand was completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the matter of service connection for a heart disability, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist as to the matter being decided is met.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service and (3) a nexus between the claimed disability and the disease, injury, or event  in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Some chronic diseases (to include arteriosclerosis, cardiovascular-renal disease, and hypertension) may be presumed to have been incurred in service if they become manifest to a degree of 10 percent or more within a specified period of time postservice (one year for the aforementioned disabilities).  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's STRs document complaints of chest pain.  ON February 1990 Medical Board examination shortly before his discharge from service, his heart was evaluated as normal; however, in a contemporaneous February 1990 Report of Medical History, he reported having a history of shortness of breath, pain or pressure in chest, chronic cough, and palpitation or pounding heart, and indicated that he did not know whether he had a history of heart trouble.

Approximately two months postservice, on August 1990 VA general medical examination, the Veteran reported having severe chest pain while doing physical training in Germany during service in 1986; he was evaluated at that time and an exercise treadmill test was negative; and he was told at that time that the pain was probably esophageal in nature.  At the present examination, he reported that any exertion caused him to develop chest pain which radiated to his left shoulder without other symptomatology.  He reported that the chest pain had not changed in frequency or severity since 1986, with no known history of heart attack.  The examiner noted that there was insufficient clinical evidence at present to warrant a diagnosis of any acute or chronic cardiac disorder or residual thereof.

In 1998, the Veteran underwent a cardiac catheterization at a private hospital which revealed non-obstructive plaque of 30 to 40 percent involving the proximal left anterior descending (LAD) lesion; this was considered to be an incidental finding and not the cause of his chest pain symptoms, and required no intervention, no angioplasty, no stenting or bypass surgery, and no use of nitroglycerin.

On August 2002 VA general medical examination, it was noted that the Veteran had high blood pressure diagnosed in the year 2000.  He reported that he had had a cardiac catheterization which showed left ventricular hypertrophy, but no history of previous heart attack, and his arteries were noted to be clear.  He complained of chest pain on and off that would come and go for about 15 to 30 minutes and then would go away.  The diagnosis was hypertension on medication.

VA treatment records document the following cardiac diagnoses for the Veteran.  In August 2003, it was noted that a February 2003 echocardiogram had revealed mild hypertrophy in the left ventricle.  In November 2003, it was noted that a November 2003 dipyridamole-thallium (dip-thall) scan showed an area of mild reversibility in a small region of the anterior apex consistent with ischemia, and that a 1998 catheterization revealed a 30 to 40 percent proximal LAD lesion.  In December 2003, it was reiterated that the November 2003 dip-thall scan had shown mild anteroapical ischemic changes.  In June 2007, it was noted that a June 2007 carotid doppler had revealed mild diffuse atherosclerotic changes but no measurable stenosis.  In January 2010, it was noted that the Veteran, in reviewing his past medical history, reported that he had a diagnosis of cardiac arrhythmias.  In August 2011, it was noted that heart tones were audible with murmur noted.

On September 2012 VA general medical examination, the examiner noted that the Veteran "likely" had a current diagnosis of atherosclerosis of the carotid arteries, "given recent MRI findings, as yet to be more thoroughly worked-up."  He also had a current diagnosis of hypertension, for which he took medication daily.

At the March 2013 hearing, the Veteran testified that he would have chest pains, but he stated that he was not sure of the exact diagnosis for his symptoms.

On October 2013 VA heart examination, the Veteran reiterated that he had his first episode of chest pain while running during physical training in service in Germany (circa 1987), and evaluation and tests at that time were unremarkable and did not result in any cardiac diagnosis.  He reported that, ever since that time, he had had a fairly consistent history of similar anterolateral chest discomfort that was very focal along the left parasternal area, tender to deep palpation as well as to chest wall movement and shoulder elevation, and most days was continuous at a mild level.  The examiner noted that, because of the Veteran's chest pain syndrome and some history of dyspnea on exertion, he had been medically evaluated multiple times; however, since October 2010, it was shown that the Veteran had had no further heart events or procedures, hospitalizations, or surgeries.  [Because the Veteran had been entirely clinically stable since last evaluated in 2010, the examiner noted that no additional cardiac testing was considered to be needed to complete the current evaluation.]  The examiner noted that the Veteran's chest pain remained relatively stable in its characteristics and descriptions, varied with arm position and movement, and had clear-cut tenderness to palpation along the left sternal wall, therefore "making it clearly musculoskeletal in nature."  It was noted that the Veteran continued to take medication daily for high blood pressure.

After reviewing the entire record and examining the Veteran, the October 2013 VA examiner diagnosed atherosclerotic cardiovascular disease (diagnosed circa 1998), heart block (diagnosed July 2011), and hypertensive heart disease (diagnosed February 2003).  [Regarding the August 2011 VA treatment record noting a heart murmur, the examiner noted that benign murmurs can be transient and related to non-cardiac factors, and opined that there was no pathologic murmur present, as no murmur was revealed on any other occasion throughout the record, including the day after the August 2011 note of such, or at the current examination.  Regarding the note about a history of arrhythmia, the examiner opined that, other than mild sinus bradycardia associated with the Veteran's use of beta-blockers for high blood pressure which also had the effect of lowering heart rate, and a rare premature atrial contraction (PAC) that was a normal beat and not a sign of any heart disease, there is no documentation of any arrhythmia symptom or any related to organic heart disease.]

The October 2013 VA examiner opined that each of the Veteran's three current heart disabilities were less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  Specifically, the examiner opined that the Veteran's nonobstructive coronary atherosclerosis (which remained asymptomatic to date and not found to be the cause of any ischemic events, chest pain, or other symptoms), right bundle branch block (which was not expected to cause chest pain or other symptoms), and mild left ventricular hypertrophy or hypertensive heart disease due to essential hypertension (which was not expected to cause chest pain) were not incurred in or a result of military service or the atypical chest pain that developed in 1987, as such chest pain was proven at that time to be noncardiac and as likely as not musculoskeletal pain as supported by past as well as the current evaluation.  The examiner further opined that the etiology of the Veteran's nonobstructive coronary atherosclerosis was likely due to risk factors such as his male gender, age, tobacco use, essential hypertension, obesity, and dyslipidemia; that the etiology of his right bundle branch block was as likely as not due to aging, beta blocker treatment for high blood pressure, and obesity-associated obstructive sleep apnea (diagnosed circa 1998); and that the etiology of his mild left ventricular hypertrophy or hypertensive heart disease was nearly always and most commonly high blood pressure, which the Veteran first had diagnosed circa 1998 (8 years after his military retirement in June 1990).

The evidence shows that the Veteran has current diagnoses of nonobstructive coronary atherosclerosis, right bundle branch block, and mild left ventricular hypertrophy or hypertensive heart disease.  While his STRs noted complaints of chest pain and a self-reported history of shortness of breath, pain or pressure in chest, chronic cough, and palpitation or pounding heart, they do not note any other complaints, findings, diagnosis, or treatment of a heart disability, and the February 1990 Medical Board examination (shortly before his discharge from service) revealed a normal heart evaluation.  The first evidence of record documenting a diagnosis of a heart disability is in a postservice 1998 private treatment record, when cardiac catheterization revealed nonobstructive coronary atherosclerosis; such diagnosis was made approximately 8 years after his discharge from service.  Consequently, service connection for a heart disability on the basis that such became manifest in service and persisted since that time is not warranted.  See 38 C.F.R. §  3.303(b).  And as a heart disease was not manifested to a compensable degree in the first postservice year, the chronic disease presumptive provisions of 38 U.S.C.A. §§ 1112, 1137 do not apply.

Furthermore, the only competent evidence in the record that addresses the question of a possible nexus between any of the Veteran's current heart disabilities and his service, namely the opinion by the October 2013 VA heart examiner, is against the Veteran's claim.  The opinion is by a medical professional (who is competent to provide it), reflects familiarity with the entire record, and is accompanied by rationale referring to accurate factual data for support.  It is the most probative evidence in this matter.  The Veteran's own opinions regarding the etiology of his heart disabilities (relating such to service) are not competent evidence.  He is a layperson, and does not cite to supporting medical opinion or clinical or medical treatise evidence.  The etiology of heart disabilities is a medical question beyond the scope of lay observation.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (whether lay evidence is competent and sufficient in a particular case is a fact issue to be addressed by the Board rather than a legal issue to be addressed by the Veterans' Court).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the Veteran's claim of service connection for a heart disability.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for a heart disability is denied.


REMAND

The Veteran seeks an increase in the rating for his service-connected right knee disability, now rated 20 percent combined (based on a formulation of 10 percent for degenerative joint disease (DJD) with limitation of motion under Diagnostic Codes (Codes) 5003-5260 and 10 percent for instability under Codes 5003-5257.  On October 2013 VA examination of the right knee the examiner noted that there was no subluxation of the knee and no structural instability on examination (the ligaments were intact), but that there was functional instability (a feeling of giving way due to acute pain) when turning due to the large patellar osteophyte.  The examiner did not specify the degree of such instability, as requested in the Board's July 2013 remand instructions; therefore, corrective action is necessary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).
The claim for a TDIU rating is inextricably intertwined with the right knee claim remaining on appeal, as the evidence received in connection with the right knee claim could materially affect the outcome of the TDIU claim.  See Parker v. Brown, 7 Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).  Therefore, the claim for a TDIU rating must be readjudicated after the right knee claim on appeal is readjudicated following the completion of the development requested on remand.

Accordingly, the case is REMANDED for the following:

1.  The AOJ should return the record to the examiner who conducted the October 2013 VA right knee examination.  After reviewing the entire record, the examiner should specify the degree of [functional] instability of the right knee which was found on the October 2013 examination, in terms of being "slight," "moderate," or "severe."

The examiner must explain the rationale for all opinions, citing to supporting factual data and medical literature, as deemed appropriate.

If the examiner determines that further examination of the Veteran is necessary to provide the requested opinion, then such examination should be scheduled.  If the previous examiner is no longer available, a new examination should be conducted, and the examiner should provide the opinion sought.

2.  The AOJ should ensure that all of the development sought is completed, and then review the record and readjudicate the claims remaining on appeal (TDIU after any further development indicated, and in light of the determination made on the right knee issue).  If either remains denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


